Citation Nr: 1639046	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-30 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for headaches. 

2.  Entitlement to service connection for a traumatic brain injury (TBI).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include as due to headaches.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1972 to August 1974.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the June 2008 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

By way of procedural background, a June 2008 rating decision denied the issues of (1) whether new and material evidence had been received to reopen the claim for service connection for headaches; (2) service connection for a TBI; (3) service connection for bilateral hearing loss; and (4) service connection for tinnitus.  Thereafter, in a May 2009 statement, within one year of the June 2008 rating decision, the Veteran filed a notice of disagreement (NOD) with all the adjudicated issues in the June 2008 rating decision.  Although the Veteran specifically discussed only the denial of his headache claim, the May 2009 statement also indicated that he was disagreeing with "all the adjudicative determinations" in the abovementioned (June 2008) rating decision.  In sum, the Board construes the May 2009 statement as a NOD with all adjudicative actions taken by the RO in the June 2008 rating decision.  38 C.F.R. § 20.201 (2015).  The filing of a NOD triggers the appellate process and the issues (aside from service connection for tinnitus) are listed on the title page.

Regarding entitlement to service connection for tinnitus, the Board notes that in a March 2012 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent rating effective December 8, 2010.  The Veteran has not disagreed with the rating or effective date assigned for this disability.  As this is considered a full grant of the benefit sought, the issue is not before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).
 
Moreover, on his May 2009 statement, the Veteran also indicated that he was seeking service connection for anxiety and depression due to his headaches.  The issue was later denied in an October 2009 rating decision.  The AOJ issued a statement of the case (SOC) in November 2009 and the Veteran appealed.  As such, this issue is also properly before the Board.  

Regarding the Veteran's psychiatric issue, although the May 2009 claim specifically requested only service connection for anxiety and depression as due to headaches, other psychiatric disorders have been raised by the record, including PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other diagnosis of record, the Board has recharacterized the claim as reflected on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Manlicon Issues

As discussed in detail in the Introduction section above, the Veteran filed a NOD with respect to the June 2008 rating decision that denied the following issues: 
(1) whether new and material evidence had been received to reopen the claim for service connection for headaches; (2) service connection for a TBI; and (3) service connection for bilateral hearing loss.  In a June 2009 letter, the RO acknowledged receipt of the NOD; however, no further action has been completed.  Accordingly, a Statement of the Case must be sent to the Veteran on these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Acquired Psychiatric Disorder

In his May 2009 claim for an acquired psychiatric disorder (claimed as anxiety and depression), the Veteran indicated that his psychiatric disorders were "because of the extreme headaches" that he continued to experience.  As such, the issue of service connection for an acquired psychiatric disorder is inextricably intertwined with the remanded issue of whether new and material evidence has been received to reopen the claim of service connection for a headache disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the Veteran's claim for service connection for an acquired psychiatric disorder must be remanded so adjudication can first occur on the claim of whether new and material evidence has been received to reopen the claim for a headache disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a Statement of the Case regarding the following issues: (1) whether new and material evidence had been received to reopen the claim for service connection for headaches; (2) service connection for a TBI; and 
(3) service connection for bilateral hearing loss.  Only if the Veteran perfects an appeal should the claims be certified to the Board.

2.  Then readjudicate the claim for service connection for an acquired psychiatric disorder, to include as due to migraine headaches.  If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


